                                                 Case 3:20-cv-00683-BAS-AHG Document 66 Filed 08/28/20 PageID.1285 Page 1 of 3




                                             1     William J. Becker, Jr., Esq. (SBN: 134545)
                                                   Bill@FreedomXLaw.com
                                             2
                                                   Jeremiah D. Graham, Esq. (SBN: 313206)
                                             3     JeremiahDGraham@gmail.com
                                                   FREEDOM X
                                             4
                                                   11500 Olympic Blvd., Suite 400
                                             5     Los Angeles, California 90064
                                                   Telephone: (310) 636-1018
                                             6
                                                   Facsímile: (310) 765-6328
                                             7
                                                   Harmeet K. Dhillon, Esq. (SBN: 207873)
                                             8
                                                   Harmeet@DhillonLaw.com
                                             9     Mark P. Meuser (SBN: 231335)
                                            10     MMeuser@DhillonLaw.com
                                                   DHILLON LAW GROUP INC.
                                            11     177 Post Street, Suite 700
                                            12     San Francisco, California 94108
                                                   Telephone: (415) 433-1700
                                            13     Facsimile: (415) 520-6593
                                            14
                                                  Counsel for Plaintiff, Abiding Place Ministries
                                            15
                                            16                          UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                            17
                                                  ABIDING PLACE MINISTRIES, a                Case No.: 3:20-cv-00683-BAS-AHG
                                            18    Church,
                                            19                        Plaintiff,             JOINT MOTION TO FILE
                                                                                             STIPULATION TO DISMISS
                                            20                                               COMPLAINT WITHOUT
                                                                        vs.                  PREJUDICE
                                            21
                                            22    GAVIN NEWSOM, in his official               Judge: Hon. Cynthia Bashant
                                            23    capacity as the Governor of California;     Action Filed: April 9, 2020
                                                  et al.,
                                            24
                                            25                    Defendants.
            11500 OLYMPIC BLVD, SUITE 400
FREEDOM X
                LOS ANGELES, CA 90064




                                            26
                                            27
                                            28                                           1            Case No.: 3:20-cv-00683-BAS-AHG
                                                  Joint Mot. Re: Stipulation And Order
                                                  To Dismiss Compl. Without Prejudice
                                                 Case 3:20-cv-00683-BAS-AHG Document 66 Filed 08/28/20 PageID.1286 Page 2 of 3




                                             1    TO THE COURT:
                                             2            Pursuant to the Court’s Standing Order for Civil Cases, Rule 7, and Section
                                             3    2(f)(4) of the ECF Manual, the Parties hereby move to file the following
                                             4    Stipulation:
                                             5                                                STIPULATION
                                             6            Pursuant to F.R.Civ.P. Rule 41(a), it is hereby stipulated by and between the
                                             7    parties, Plaintiff Abiding Place Ministries and Defendants Gavin Newsom, Xavier
                                             8    Becerra, Sandra Shewry1 and County of San Diego (herein collectively referred to
                                             9    as “Defendants”) through their respective attorneys of record as follows:
                                            10            WHEREAS, Plaintiff filed its Verified Complaint (Dkt. No. 1) on April 9,
                                            11    2020, naming as Defendants Wilma J. Wooten and the County of San Diego, and an
                                            12    application for a temporary restraining order;
                                            13            WHEREAS, Plaintiff filed its First Amended Verified Complaint (Dkt. No.
                                            14    22) on April 29, 2020, naming as Defendants Gavin Newsom, Xavier Becerra, Sonia
                                            15    Y. Angell, in their official capacities (collectively, “State Defendants”), and the
                                            16    County of San Diego;
                                            17            WHEREAS, the County of San Diego filed an Answer to the First Amended
                                            18    Complaint (Dkt. No. 34) on May 13, 2020;
                                            19            WHEREAS, Plaintiff filed its Second Amended Complaint on July 1, 2020
                                            20    (Dkt. No. 60);
                                            21            WHEREAS, Plaintiff seeks to dismiss the Second Amended Complaint
                                            22    without prejudice;
                                            23
                                            24
                                            25
            11500 OLYMPIC BLVD, SUITE 400
FREEDOM X
                LOS ANGELES, CA 90064




                                            26    1
                                                   Pursuant to FRCP 25(d), Defendant Sandra Shewry, current Acting Director of the California Department of
                                            27    Public Health, is automatically substituted for Defendant Sonia Angell as a defendant.

                                            28                                                       2                   Case No.: 3:20-cv-00683-BAS-AHG
                                                  Joint Mot. Re: Stipulation And Order
                                                  To Dismiss Compl. Without Prejudice
                                                 Case 3:20-cv-00683-BAS-AHG Document 66 Filed 08/28/20 PageID.1287 Page 3 of 3




                                             1           NOW THEREFORE, based on the foregoing facts, the parties hereby stipulate
                                             2    that the Second Amended Complaint may be and herein is dismissed without
                                             3    prejudice.
                                             4    SO STIPULATED.
                                             5    DATE: August 28, 2020                  FREEDOM X
                                             6
                                             7                                           By:   s/William J. Becker, Jr.
                                                                                             William J. Becker, Jr., Esq.
                                             8
                                                                                              Jeremiah D. Graham, Esq.
                                             9                                           Attorneys for Plaintiff, Abiding Place
                                            10                                           Ministries

                                            11    DATE: August 28, 2020                  Xavier Becerra
                                            12                                           Attorney General of California
                                                                                         Paul Stein
                                            13                                           Supervising Deputy Attorney General
                                            14
                                            15                                           By:   s/Lisa J. Plank
                                                                                             Lisa J. Plank, Deputy Attorney General
                                            16                                           Attorneys for Defendants, Governor Gavin
                                            17                                           Newsom, Attorney General Xavier Becerra,
                                                                                         and Acting Department of Public Health
                                            18                                           Director Sandra Shewry
                                            19
                                                  DATED: August 28, 2020                 THOMAS E. MONTGOMERY,
                                            20                                           County Counsel
                                            21
                                                                                         By:   s/Timothy M. White
                                            22                                              Timothy M. White, Senior Deputy
                                            23                                           Attorneys for County of San Diego

                                            24
                                            25
            11500 OLYMPIC BLVD, SUITE 400
FREEDOM X
                LOS ANGELES, CA 90064




                                            26
                                            27
                                            28                                           3              Case No.: 3:20-cv-00683-BAS-AHG
                                                  Joint Mot. Re: Stipulation And Order
                                                  To Dismiss Compl. Without Prejudice
